DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/07/2021 is entered and acknowledged by the Examiner. Claims 1-2, 4, 7, 11-12, and 31-32 have been amended. Claims 14-30 were previously canceled. Claims 1-13 and 31-32 are currently pending in the instant application.
The objection of claim 7 due to informality is withdrawn in view of Applicant’s amendment.
The rejection of claims 2, 4, and 12-13 under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment and remark.
The rejection of claims 1-3, 5, 11, 12, and 31-32 under 35 U.S.C. 102(a) (1) as being anticipated by Albano (US 2016/0351973 Al) is withdrawn in view of Applicant’s amendment.
The rejection of claims 6 and 8-10 under 35 U.S.C. 102(a) (1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Albano (US 2016/0351973 Al) is withdrawn in view of Applicant’s amendment.
withdrawn in view of Applicant’s amendment.
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Albano (US 2016/0351973 Al) in view of Feng (US 2016/0351973 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Albano (US 2016/0351973 Al) is withdrawn in view of Applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection set forth below.
Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 depends from claim 5 that depends from claim 1. The preamble of claims 1 and 5 are drawn to a battery. However, the preamble of claim 6 recites “the method of claim 5”. Since claim 5 (and claim 1) is drawn to a battery, the preamble of claim 6 is objected. Applicant is suggested to amend the preamble of claim 6 to recites “the battery of claim 5”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and depend claims 2-13 and 31-32) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to include a feature of “a sub-nanoscale metal oxide coating on top of the first sub-nanoscale lithium metal oxide coating”. This feature provides a cathode having a first sub-nanoscale lithium metal oxide coating (immediate layer) between a layered nickel-rich material (electroactive material) and a sub-nanoscale metal oxide coating 
Claims 2-13 and 31-32 directly or indirectly depend from claim 1 and are indefinite based on their dependencies.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 11-13, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0053940 A1 (hereinafter Jo).
Regarding claims 1 and 31-32, Jo discloses positive electrode active material particles useful in secondary battery (See [0002]). Jo discloses that the positive electrode active material particles (a cathode) comprise a core of a first lithium transition metal oxide (See [0024] and [0030]; Figure 1). The first lithium transition metal oxide includes a nickel-rich material such as LiNiO2 and LiNi1-yCoyO2 and LiNi1-yMnyO2 when y<0.5 (See [0030]). The first lithium transition metal oxide core of Jo is further coated with a shell; thus, the first lithium transition metal oxide core of Jo fulfills the claimed layered nickel-rich material. Jo discloses that the shell having a thickness of 100-300 nm (sub-nanoscale thickness) comprises a second lithium transition metal oxide coating the core (See [0024]-[0025] and [0030]; Figure 1); thereby, fulfilling the claimed first sub-nanoscale lithium metal oxide coating. Jo further discloses that the metal oxide particles having an average particle diameter of 5-200 nm (sub-nanoscale size) are embedded on top of the second lithium transition metal oxide shell (See [0024]-[0025]; Figure 1); thereby, fulfilling the claimed sub-nanoscale metal oxide coating on top of the first sub-nanoscale lithium metal oxide coating. Jo also discloses 
Regarding claim 2, the first lithium transition metal oxide core of Jo is of a single crystalline primary particle (See Figure 1) that is nickel-rich, i.e., the core may include LiNiO2. When the claimed formula Li1+aNixCoyMnzAl1-x-y-zO2 includes a=0, x=1, y=0, and z=0, the claimed formula can be simplify to LiNiO2. Additionally, Jo does not disclose the core having impurities or residual lithium on the surface; thus, the core inherently has no impurities or low impurities and residual lithium on the surface. A person skilled in the art would recognized that impurities and residual lithium on the surface of the nickel-rich core material of Jo would have a negative effect on the characteristics positive electrode active particle material. 
Regarding claim 11, Jo discloses that the nickel-rich core material (first lithium transition metal oxide) is conformal layered coating provided by a second lithium transition metal oxide (See [0024] and Figure 1).
Regarding claims 12 and 13, the instant claims are drawn to a means for deposition (a method for deposition) to form the claimed first lithium transition metal oxide coating. The patentability of the product (first lithium transition metal 
Regarding claims 31-32, Jo discloses that the second lithium transition metal oxide coating (claimed first sub-nanoscale lithium metal oxide coating) comprises of lithium metal oxide comprises a metal of Co and Ni as recited in claims 31-32(See [0030]). Jo does not disclose the lithium metal oxide coating requiring additional Li source; thus, the coating fulfills the limitation of coating without adding additional Li source as recited in claim 32. 
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Jo (US 2018/0053940 A1) as applied to the above claims, and further in view of Xianxing (CN 105470474 A1).
It should be noted that the Xianxing reference was cited in the previous Office action.
Jo is relied upon as set forth above.  
With respect to claims 3-4, Jo discloses that the negative electrode material is graphite based (See [0068]; graphite-based 
Xianxing discloses a composite negative electrode material for lithium battery comprises a mass ratio of silicon powder to graphite (carbonaceous material) is 1:99 to 1:1 (See Abstract), which equates to a ratio of 1-50% silicon and 50-99% graphite (See [0025]). The ratio of silicon powder to graphite (carbonaceous material) suggested by Xianxing overlaps with the claimed range of least 5% silicon and less than 95% graphite as required in the instant claim. Xianxing discloses that the composite negative electrode material has a large electric capacity and good cycle performance and stability (See [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to formulate the anode of Jo with a mass ratio of silicon and graphite within the range as suggested by Xianxing in order to provide the anode with a large electric capacity and good cycle performance and stability. 
Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Jo (US 2018/0053940 A1) as applied to the above claims, and further in view of Albano (US 2016/0351973 A1).
It should be noted that the Albano reference was cited in the previous Office action.
Jo is relied upon as set forth above.  
With respect to claim 5, Jo discloses a battery comprises a positive electrode material particles (cathode) and a negative electrode material (anode) (See [0012]), but does not disclose a cathode and an anode further comprises a conductive polymer coating.
	Albano discloses a battery 100 comprises a cathode 150 and an anode 140 (See Figure 3 and [0138]). Albano discloses active material particles 10, i.e., cathode and/or anode, are coated with an electrically conductive coating 20 including polymers material (See [0157] and [0159]; Figure 2) so that it forms a mechanically-stable coating to provide ionic transfer while inhibiting undesirable side reactions (See [0162]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to coat the active material particles, i.e., cathode and anode, of Jo with an electrically conductive coating with a polymer in order to provide ionic transfer while inhibiting undesirable side reactions as suggested by Albano.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Jo (US 2018/0053940 A1) in view of Albano (US 2016/0351973 A1) as applied to the above claims, and further in view of Xianxing (CN 105470474 A1).
Jo and Albano are relied upon as set forth in claim 5.
Regarding claim 7, Jo in view of Albano discloses that the electrodes coated with nano-engineered polymer having electrically conductive (See [0159] of Albano) and conductive additives including a conductive carbonaceous material such as carbon black, carbon nanotube, graphene, acetylene black, and graphite (See [0053] and [0057] of Albano). Jo and Albano failed to disclose the electrically conducive polymer comprises one or more of polypyrrole, polyaniline, and poly(3,4-ethylenedioxythiophene).
However, Xianxing discloses a composite negative electrode material of silicon-graphite coated with a carbon inner coating and a conductive polymer outer coating in order to improve cycle stability and improve compatibility of electrolyte (See [0010]-[0011] and [0033]). Xianxing discloses that the conductive polymer outer coating includes polyaniline (See [0012]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was file to coat the electrodes of Jo in view of Albano with polyaniline polymer and carbonaceous material as suggested by Xianxing in order to improve cycle stability and improve compatibility of electrolyte.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761